CONODBRING OPINION.
Egan, J.
I adhere to the views expressed in the original opinion in this case. I do not regard the manner of seizure and of appraisement adopted in this case as merely irregular. In my opinion, they were both "illegal, for the reasons stated in the original opinion, and under the facts therein stated, which are copied from the record. I concur in so much of the opinion now read as holds the sale in question bad, for the additional reason stated, that, even assuming the validity of the seizure, the price bid was less than the special mortgages resting upon the property. In preparing the first draft of the original opinion I had taken that view, also. After consultation it was omitted as unnecessary. I still adhere to that view of the case. The sheriff states that he seized and offered for sale the entire interest of the heirs in the succession, which interest he states is one undivided twenty-sixth interest to each of them (not in the succession) but in each of the following pieces of property — describing them as stated in the original opinion. This, it is admitted, was not true — an admission which is conclusive of the question that the heirs had not and could not have any such interest in the particular property which the sheriff professed to seize, appraise, and sell.
I concur in the decree affirming our former decree.